DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 19 August 2022 is acknowledged. Claims 1, 4, 8-9 have been amended. Claims 10-11 are newly added. Applicant’s new drawings of 20 August 2022 and specification amendments of 19 August 2022 are acknowledged and accepted. Applicant’s amendments to the claims have overcome each and every claim objection and 35 U.S.C. 112(b) and 35 U.S.C. 101 rejection previously set forth in the Non-final Office Action mailed 7 June 2022. Claims 1-11 are pending. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of claim 4 is required, “at least one of said crossbars is travelable within the guide channel(s)”. Correction of claim 7 is also required, “at least one of said crossbars travels within the channels when rotating relative to said shell”. After a full review of Applicant’s disclosure, it appears there is no support for such claim limitations. Applicant’s Specification in para. 1 of page 6 recites “the shell’s guide channel(s) 22 are for receiving the circular cross-sectioned crossbars of the faceguard 30 so that the faceguard 30 and the shell 20 remain connected by virtue of their either continuous engagement around the entire circumference of the shell 20 or their engagement along discrete segments of the shell’s circumference”. However, there is no mention of the crossbars being travelable within the guide channel(s). Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites “at least one of said crossbars is travelable within the guide channel(s)”. Applicant’s Specification in para. 1 of page 6 recites “the shell’s guide channel(s) 22 are for receiving the circular cross-sectioned crossbars of the faceguard 30 so that the faceguard 30 and the shell 20 remain connected by virtue of their either continuous engagement around the entire circumference of the shell 20 or their engagement along discrete segments of the shell’s circumference”. 
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites “said faceguard is laterally biased into a centered position”. Applicant’s Specification in para. 3 of page 6, recites “the shell 20 may have coil spring assemblies (not shown) positioned at the respective rear ends of the right side 26 and left side 28 of the shell 20 (within the guide track 22) that abut the ends of the faceguard and that bias a leftward or rightward rotated faceguard 30 back toward an unrotated position when the faceguard is relieved from external force”. It appears that the coil spring assemblies are the required structures to employ the lateral bias movement of the faceguard and, therefore, unclear how the faceguard is laterally biased without the coil spring assemblies as amended. Additionally, it appears that only the ends of the faceguard are what bias because of their connections to the coil spring assemble, not the entire faceguard moving in a laterally bias motion. Applicant is respectfully advised to clarify how and where a laterally bias motion is achieved in the claimed invention. For these reasons, the claim limitation fails to comply with the written description requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 8 recites “said faceguard is laterally biased into a centered position”. Such limitation renders the claim indefinite since it is not clear how the faceguard is mechanically and laterally biased without a spring structure. Applicant’s Specification in para. 3 of page 6, recites “the shell 20 may have coil spring assemblies (not shown) positioned at the respective rear ends of the right side 26 and left side 28 of the shell 20 (within the guide track 22) that abut the ends of the faceguard and that bias a leftward or rightward rotated faceguard 30 back toward an unrotated position when the faceguard is relieved from external force”. It appears that the coil spring assemblies are the required structures to employ the lateral bias movement of the faceguard and, therefore, unclear how the faceguard is laterally biased without the coil spring assemblies as amended. Applicant is advised to clarify how the faceguard is mechanically moving and to structurally assume a resting state. For the purposes of examination, “laterally biased into a centered position” is interpreted as when the faceguard is in a resting state. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (US Patent 5,953,760).
Regarding Claim 1, Powell teaches a football helmet (10, col. 2 lines 44-45 a head protection helmet) comprising: 
a shell (12) that is configured to be worn over a user's head (col. 2 lines 44-45 and 49-53 where the helmet is worn); 
and a faceguard (16/22) that has at least two horizontally oriented crossbars (see annotated Fig. 3 below, where horizontal crossbars are the edge portions as denoted by the dashed lines) and is rotatable horizontally around the shell (col. 1 lines 66-67, col. 2 lines 1-2, and tabs of top and bottom 32 move clockwise as described in col. 2 lines 49-53). Examiner notes that the application is directed towards the functional use of “rotatable”. It is noted that the product claims are only considered with respect to the structural limitations, as recited with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP § 2114 II). Examiner notes that “rotatable” is a functional limitation and as 16/22 is capable of performing a rotation, Powell meets the limitations of claims 1, 6, and 8.  

    PNG
    media_image1.png
    528
    466
    media_image1.png
    Greyscale

Regarding Claim 2, Powell teaches the sports helmet of claim 1, wherein said faceguard encircles said shell (Fig. 3).  
Regarding Claim 3, Powell teaches the sports helmet of claim 2, wherein said faceguard has a circular profile (Fig. 3 and col. 2 lines 2-5).  
Regarding Claim 4, Powell teaches the sports helmet of claim 2, wherein at least one guide channel (34/36) is formed along said shell (col. 3 lines 32-34), and wherein at least one of said crossbars is travelable within the guide channel(s) (see annotated Figure above) Examiner notes that the application is directed towards the functional use of “travelable”. It is noted that the product claims are only considered with respect to the structural limitations, as recited with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP § 2114 II). Examiner notes that “travelable” is a functional limitation and as 16/22 is capable of performing a rotation, Powell meets the limitations of claim 4.
Regarding Claim 5, Powell teaches the sports helmet of claim 1, wherein said shell shields the top, rear and sides of its wearer's head (col. 2 lines 44-45), but substantially not its wearer's face (where once 16/22 slides laterally open, it does not shield the helmet’s wearer’s face), and wherein said faceguard at least partially shields its wearer's face (where once 16/22 slides laterally closed, it shields the helmet’s wearer’s face).  
Regarding Claim 6, Powell teaches the sports helmet of claim 1, wherein said shell comprises: a crown region that shields the top of its wearer's head (see annotated Fig. 1 below); a first side region that shields one non-facial side of its wearer's head (see annotated Fig. 1 below); a second side region that shields the other non-facial side of its wearer's head (see annotated Fig. 1 below); and wherein said faceguard at least partially shields its wearer's face and is disposed substantially over both shell side regions (Figs. 1 and 3).  

    PNG
    media_image2.png
    862
    860
    media_image2.png
    Greyscale

Regarding Claim 7, Powell teaches the sports helmet of claim 6, wherein a first guide channel is formed along said first side region (see annotated Fig. 3 below) and a second guide channel is formed along said second side region (see annotated Fig. 3 below), wherein at least one of said crossbars travels within the channels when rotating relative to said shell (Fig. 3 and col. 2 lines 44-45 and 49-53 where 16/22 are laterally moving on 34/36; see annotated Fig. 3 in claim 1 rejection showing the edge portions as equivalent structures for the crossbars).  

    PNG
    media_image3.png
    701
    782
    media_image3.png
    Greyscale

Regarding Claim 9, Powell teaches a football helmet comprising: 1a shell (10, col. 2 lines 44-45 a head protection helmet) that is configured to be worn over a user's head (col. 2 lines 44-45 and 49-53 where the helmet is worn); and a faceguard (16/22) that has at least two horizontally oriented crossbars (see annotated Figure above with Claim 1) and is rotatable circumferentially around the shell (col. 1 lines 66-67 and col. 2 lines 1-2 and 2-5). 
Regarding Claim 10, Powell teaches the helmet of claim 1, wherein said faceguard further comprises at least one vertically extending bar (26) connecting crossbars (Fig. 3, where 26 is between and connecting the crossbars seen in the annotated Figure above with Claim 1).
Regarding Claim 11, Powell teaches the helmet of claim 9, wherein said faceguard further comprises at least one vertically extending bar (20) connecting crossbars (Fig. 3, where 20 is between and connecting the crossbars seen in the annotated Figure above with Claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Powell (US Patent 5,953,760) in view of Neal (US Patent Application Publication No. 2018/0206583 A1).  
Regarding claim 8, Powell teaches the helmet of claim 6, wherein said faceguard is laterally biased into a centered position in which a circumferential front of said faceguard (see annotated Fig. 1 below, where the shaded area is the circumferential front and the faceguard is capable of sliding to a centered position) is between said shell side regions (Fig. 1), upon being impacted between a leftward position and a rightward position (col. 2 lines 53-60).

    PNG
    media_image4.png
    862
    653
    media_image4.png
    Greyscale

Powell does not directly disclose wherein the faceguard is rotatable against that bias.
However, Neal teaches wherein said faceguard (102) is spring biased to a centered position against that bias (where springs 105a/b are connected to rails).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the rail in the helmet of Powell to include a spring, as taught by Neal, in order to transfer, reduce, or absorb force during a collision with a force, as well as to maintain the faceguard at a centered position when there is not a force applied. 
Response to Arguments
Applicant did not submit arguments with respect to the Non-final Office Action mailed 7 June 2022. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.Q.H./Examiner, Art Unit 3732 


/MEGAN E LYNCH/Primary Examiner, Art Unit 3732